Title: Charles Storer to Abigail Adams, 10 February 1783
From: Storer, Charles
To: Adams, Abigail



Paris 10th. February. 1783

And why may I not write you, Madam, tho’ Mr. Thaxter should not go to America? Is the restriction absolute? But I have already addressed you with several letters, as well from Holland, as since our arrival here.They cannot be recalled. Thus there is a beginning, and to continue the Correspondence, I must improve the present favorable moment. I venture then, by supposed permission to write you a line by this opportunity—not, however, because Mr. Thaxter has, in his letter, said I should, but because the offer of your Correspondence is too inviting for me to resist it. If you consent, Madam, the bargain is made, and this may be stiled No. 1.
In yours to Mr. Thaxter, you have been pleased to say some clever things of me. I can only reply in the common phrase of this Country, “mon pardon, Madam, vous etes fort polie.”
I am already much indebted to Mr. Adams, for many kindnesses and attentions to me. He has again flattered me, with Confidence in a certain affair, mentioned in your last letters. He will return you his Sentiments thereupon, and me it does not become to speak, further, than to assure Amelia of my best wishes for every happiness and pleasure the married state can afford. ’Tis a state of all others I respect the most, being firmly persuaded ’tis there we find the most rational enjoyment and complete satisfaction. My friend here says no. We often dispute the point. However I shall not give it up, so long as so many good folks are on my side. He wants a little of your good tutoring, Madam.
I have several times entertained hopes of seeing you, in Europe, as Mr. Adams, you will find, has written for you. But hardly did he give his advice, before he again changed it. Such are the uncertainties of a political life on this side the water. From some Circumstances, I think you will see him in America, in the course of the Spring or Summer. He often wishes to be at “his hut at the foot of Penns-hill, mending roads, or surveying North-Common.” He says, he shall return with pleasure to his plow. A civil Cincinnatus! Return, Madam, as he will, he will abundantly merit the gratitude and respect of his Countrymen.
I have this day received a letter from Mr. John Bowring, of Exeter, in Devonshire, G. B. who married Mr. Christopher Cranch’s daughter. He rejoices, as do all his family, at Mr. R. Cranch’s recovery, and desires me to forward their kind remembrance and congratulations to him on the occasion. Mr. B. is an Overseer of an extensive Woolen Manufactory at Exeter, and wishes to form Connections with some of our commercial Houses. If Mr. Cranch could assist him, he would be much benefited and obliged. He is a man exceedingly well respected in Exeter and has extensive acquaintances. I am indebted to him and all his family, by their friendship and civilities to me. Excuse my troubling you with business. Was it not entirely among Friends and Neighbors, I should not have done it.
It seems you did not expect Mr. A’s success in Holland. I assure you, Madam, Riot, faction and vengeance has been opposed to him, yet he has braved it all, honorably. And he is now pleased, to use his own words, to see “the flag of the United-States securely planted and waving in triumph at the Hague.” A most critical Circumstance in our Politics, for to no one thing more than this, are we indebted for the Peace at the present day.
Let me request you to present my best respects to your family, Neighbors, and all our friends, near you, and to be assured yourself of the respect and esteem of, Madam, Yrs:

Eugenio


NB. I trust Portia will excuse the signature of Eugenio, since both are in mask.

